Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 18-20 are allowed in view of amendment of claim 1 on 08/21/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas M. Spielbauer on 03/04/2021.
The application has been amended as follows: 

Withdrawn apparatus claims 10-12 and 14-16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Soane (US 20130168323).
Soane teaches removing a target oil from aqueous fluid using a capture medium (abstract). The organic composition (target oil) and aqueous composition (aqueous fluid stream) are co-dispersed (admixed). The system and method may be applied to other oil spills on aqueous surfaces, oil contained within wastewater, or any oil substance identified for removal from an aqueous fluid stream [0010]. 
 However, Soane does not suggest dispersing the filler comprising polymeric fibers in the organic composition prior to co-dispersing with the aqueous composition as required by amendment of claim 1.
No prior art can be found to disclose instant claim 1 method comprising dispersing a discrete, insoluble filler comprising a polymeric fibers in an organic compositions, co-dispersing the organic compositions and an aqueous solution and separating the organic compositions and aqueous compositions in upper and lower layers step wherein the insoluble filler remains in the organic composition.
Hence, instant claims 1, 3-8, 19-20 are in condition for allowance.  As a result of allowed claim 1, withdrawn process claim 18 which is dependent on allowed claim 1 will also be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733